ORDER TO CONTINUE SENTENCE REVIEW HEARING
On December 31,2014, the Defendant’s suspended sentence was revoked for violating the conditions of probation and he was sentenced to a commitment to the Department of Corrections for a period of five (5) years, for the offense of Theft, a Felony. The Court granted the Defendant credit for one hundred twenty five (125) days served in custody pending final disposition in this matter from 08/29/2014 to 12/31/2014.
On July 29, 2016, following remand from the Supreme Court, the Court issued an Order Crediting Time Served and amended the Order of Revocation, Judgment and Sentence to credit the Defendant for a total of 174 days in this matter (7/11/2014-12/31/2014), which is an increase of 49 days. Furthermore, the Court granted credit against this sentence for time served on the Silver Bow County matter from 01/01/2015 - 07/02/2015, an additional 184 days. These days reflect the time served by the Defendant subsequent to the Flathead County disposition and until the Silver Bow County disposition.
On November 18, 2016, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, Judge Newman reminded the Defendant that he was Mr. Armstrong’s sentencing judge in the Silver Bow County matter and that if Mr. Armstrong was uncomfortable with Judge Newman sitting in review of this Flathead County matter, Judge Newman would recuse himself. The Defendant stated he was comfortable with Judge Newman on the Sentence Review panel.
Before hearing the Application, the Defendant made a request for his review hearing to be continued until the next hearings so he could obtain more records to prepare for the hearing. Defense Counsel Ohman supported his *96client’s request for a continuance.
Done in open Court this 18th day of November, 2016.
DATED this 3rd day of December, 2016.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence is CONTINUED to the next available hearings in February 2017. Notification will be sent to interested parties four weeks prior providing the actual time and date of the hearing.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.